Citation Nr: 0211997	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-11 894A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for status-post radical 
retropubic prostatectomy due to prostate cancer as a result 
of exposure to herbicides from November 7, 1996?  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.  

This matter is returned before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a noncompensable evaluation for the residuals of a 
prostatectomy, effective from November 7, 1996.  

In June 2000, the Board remanded the case to the RO for 
additional development.  


FINDING OF FACT

Since November 7, 1996, the veteran residuals of a retropubic 
prostatectomy have not been manifested by any renal 
dysfunction, or by voiding dysfunction manifested by 
continual urinary leakage requiring the wearing of absorbent 
materials.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a retropubic prostatectomy at any time since November 7, 
1996, have not been met.  38 U.S.C.A. § § 1155; 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § § 4.1, 4.7, 4.115a, 
Diagnostic Code 7528 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of June 2000, the veteran was 
afforded VA examinations in August 2000 and February 2001 to 
determine the current nature of any prostatectomy residuals.  
The examinations included a review of the veteran's claims 
folder and addressed the question central to the issue on 
appeal.  Additionally, the veteran was offered an opportunity 
to present identify evidence and argument in support of his 
claim.  Thus, the Board finds that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
only to further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased rating for status post retropubic prostatectomy.  
He was provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, VA examinations to help determine the current 
nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The Court has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a previously service-connected condition.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this claim stems from an original 
grant of service connection the Board will explore whether a 
staged rating is possible.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of a retropubic prostatectomy are 
currently evaluated as noncompensable under Diagnostic Code 
7528.  According to the Note following that code, if there 
has been no local recurrence or metastasis of the malignant 
neoplasm of the genitourinary system, adjudicators are to 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

The veteran contends that he suffers from urinary leakage as 
a result of his service-connected residuals of a 
prostatectomy.  

In order to receive a compensable evaluation for a voiding 
dysfunction based upon urinary leakage, the evidence must 
show continual urine leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a.

In order to receive a compensable evaluation for renal 
dysfunction, the evidence must show constant albumin or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension that is at least 
10 percent disabling.  38 C.F.R. § 4.115a.  

The pertinent evidence of record includes VA outpatient 
treatment reports for the period from May 1997 to August 
2000, and VA examinations of June 1997, August 2000 and 
February 2001.  These records do not show evidence of 
continual urine leakage or renal dysfunction.  Rather, these 
records show that the veteran had urine leakage for 
approximately six months after surgery in March 1995, which 
resolve prior to November 7, 1978.  Postoperatively, he also 
developed difficulty with urination.  However, this too was 
resolved shortly thereafter.  VA examinations reflect that he 
is able to empty his bladder completely, and had no evidence 
of kidney or renal dysfunction.  In April 2000, the veteran 
was noted to have borderline hypertension.  Physical 
examinations during this time, however, do not show that the 
veteran was on medication for hypertension, that his 
diastolic blood pressure has been predominantly 100 or 
greater, or that his systolic pressure has been predominately 
160 or greater.  

At the August 2000 VA examination, he did report a small 
amount of leakage when lifting or straining.  However, he did 
not require pads and considered himself completely continent.  
No leakage problems were reported at the February 2001 
examination.  

As there is no credible evidence that the veteran suffers 
from voiding or renal dysfunction a compensable evaluation at 
any time since November 7, 1996, is not warranted.  


ORDER

A compensable evaluation for status-post radical retropubic 
prostatectomy, at any time since November 7, 1996, is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

